This case comes before us on a Rule 9 motion for release pending appeal. For this reason, we do not review the action of the trial justice, but rather hear the motion de novo. The record supplied to us set forth the reasons for the trial justice’s denial of bail pending appeal, and although his findings are not binding on us they are entitled to great weight if supported by competent evidence of probative force. See Quattrocchi v. Langlois, 100 R.I. 741, 219 A.2d 570 (1966). On examination of the record supplied by the parties, we find ourselves in agreement with the trial justice’s finding that the defendant has very tenuous local attachments to the community and that this fact, compared with the severity of the sentence, could well lead to the removal of the defendant from the jurisdiction. Accordingly, we deny the defendant’s motion for release on bail pending appeal.